Name: Commission Regulation (EEC) No 2292/91 of 30 July 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/20 Official Journal of the European Communities 31 . 7. 91 COMMISSION REGULATION (EEC) No 2292/91 of 30 July 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession (3), as last amended by Council Regulation (EEC) No 1715/91 (4), provides that the STM is to apply during the second stage on the terms set out in Articles 250 , 251 and 252 of the Act of Accession ; Whereas Article 251 ( 1 ) of the Act of Accession provides for the fixing of a target import ceiling taking into account Portugal's traditional import flows and the gradual opening up of the Portuguese market ; whereas monthly target ceilings should be fixed in order to facili ­ tate the disposal of Portuguese production ; whereas the quantity of rice falling within CN code 1 006 30 should be fixed as a subtotal of this ; Whereas the target ceiling is to be fixed in tonnes of husked-rice equivalent ; whereas it should be specified that the conversion rates referred to in Article 1 of Commission Regulation No 467/67/EEC of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing I5), as last amended by Regulation (EEC) No 2325/88 (6), apply for converting to tonnes of husked-rice equivalent the quantities given in STM licences as issued ; Whereas, to prevent speculative applications for STM licences, the validity of such licences should be fixed at a relatively short duration which is sufficient for the completion of the import operation(s) under normal conditions ; whereas, to ensure that licence obligations are properly observed, holders of STM licences should be required to lodge a security ; HAS ADOPTED THIS REGULATION : Article 1 The measures provided for in this Regulation shall apply to the products referred to in point 7 of the Annex to Regulation (EEC) No 3659/90. Article 2 1 . The target ceiling referred to in Article 251 of the Act of Accession is hereby fixed at 90 000 tonnes of husked-rice equivalent for the 1991 /92 marketing year. 2. As a subtotal of the quantity referred to in paragraph 1 , the target ceiling for products falling within CN code 1006 30 is hereby fixed at 25% . 3 . The conversion rates provided for in Article 1 of Regulation No 467/67/EEC shall apply for converting to husked-rice equivalent the quantities covered by STM licences. Article 3 The quantities referred to in Article 1 (2) and (3) shall be broken down into equal quantities for each month of the period referred to in Article 2 ( 1 ). Quantities not allocated in the course of one month shall be carried over to the following month . Article 4 1 . STM licences for imports of rice shall be valid from the date of issue until the end of the second month following their issue. 2. Applications for STM licences shall be accompanied by the lodging of a security of 10 Ecus per tonne of rice covered. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be applicable as from the 1 September 1991 . (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27 . 10 . 1988 , p. 7. (J) OJ No L 362, 27 . 12. 1990, p . 38 . (4) OJ No L 162, 26 . 6 . 1991 , p. 17. O OJ No L 204, 24. 8 . 1967, p. 1 . (6) OJ No L 202, 27 . 7. 1988, p. 41 . 31 . 7 . 91 Official Journal of the European Communities No L 209/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July. 1991 . For the Commission Ray MAC SHARRY Member of the Commission